Case 18-25744-SLM          Doc 28     Filed 11/13/18 Entered 11/13/18 12:41:36        Desc Main
                                      Document     Page 1 of 1



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)
 Milstead & Associates, LLC
 By: Andrew M. Lubin Atty. ID: AL0814
 1 E. Stow Road
 Marlton, NJ 08053
 (856) 482-1400
 File No. 227452-3
 Attorneys for Secured Creditor: Bayview Loan
 Servicing, LLC, a Delaware Limited Liability
 Company
 In Re:                                            Case No.: 18-25744-SLM
                                                   Chapter 13
 Joelle A. Joseph
                                                   Hearing Date: November 14, 2018
                                                   Time: 9:00 a.m.

                                                   Judge: Stacey L. Meisel

                                      STATUS CHANGE FORM

Pursuant to D.N.J. LBR 9013-3, the undersigned notifies the court that the matter identified
below has been:

                                    Settled             Withdrawn


Matter:           Objection to Chapter 13 Plan Confirmation




Date: November 13, 2018                               /s/ Andrew M. Lubin, Esquire
                                                      Signature




                                                                                          Rev8/1/15
